UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : i3ecr368 (DLC)

 

a : ORDER

ARTHUR BUDOVSKY,
Defendant.

DENTSE COTE, District Judge:

Pursuant to the letter filed by the Government dated May
21, 2021 attached to this Order, it is hereby

ORDERED that non-party petitioner Domingos Lugdo Petroceli
may file a petition for remission with the Department of Justice
as detailed in that letter. A copy of this Order aiong with the
attachment will be emailed by chambers to Domingos Petroceli at

alpfxcapital@gmail.com

 

IT IS FURTHER ORDERED that the Clerk of Court shall
terminate the Petroceli motion dated May 3, 2021.

Dated: New York, New York
May 25, 2021

Ln Li

DENISE COTE
United Stdtes District Judge

 
